         Case 1:19-cr-00561-LAP Document 264 Filed 04/15/21 Page 1 of 1



                                                                               Martin Garbus, Esq.
                                                                        590 Madison Ave., 6th Floor
                                                                             New York, NY 10022
                                                                                   (347) 589-8513
                                                                         mgarbus@offitkurman.com


                                          April 15, 2021

  VIA ECF

  Honorable Loretta Preska
  United States District Judge
  Daniel Patrick Moynihan U.S. Courthouse
  500 Pearl Street
  New York, New York 10007


  RE:     Chevron v. Donziger, Case No. 19 Cr. 561 (LAP)

Dear Judge Preska:

        Ms. Glavin’s letter concerning the briefing schedule on the recently filed motion (Dkt. 259)
neglected to mention that I specifically request oral argument on the date of May 5, 2021, the day
the defense will submit its reply in support of the motion.

                                                     Respectfully,

                                                         /s
                                                     Martin Garbus, Esq.
                                                     OFFIT | KURMAN
                                                     590 Madison Ave., 6th Floor
                                                     New York, NY 10022
                                                     Tel. 347.589.8513
                                                     mgarbus@offitkurman.com
                                                     Counsel for defendant
